                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       JAMES K. SONG, et al.,                           Case No. 18-cv-06283-LHK (VKD)
                                                          Plaintiffs,                       INTERIM ORDER RE DEFENDANT’S
                                   9
                                                                                            MOTION FOR CONTEMPT AND
                                                   v.                                       FURTHER SANCTIONS
                                  10

                                  11       AARON DRENBERG,                                  Re: Dkt. No. 117
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On October 11, 2019, the Court ordered plaintiff James Song and/or his counsel to

                                  15   reimburse defendant Aaron Drenberg for his reasonable attorneys’ fees and costs incurred in

                                  16   preparing the motions to compel with respect to Mr. Drenberg’s first set of document requests1

                                  17   (“the sanctions order”). Dkt. No. 87. As the Court explained, Mr. Song failed to comply with

                                  18   previous orders to serve written responses that complied with Federal Rule of Civil Procedure

                                  19   34(b)(2) and to produce responsive documents. Dkt. No. 84 at 3–10.

                                  20            Mr. Song sought relief from the Court’s sanctions order. Dkt. No. 102. Before Judge Koh

                                  21   ruled on Mr. Song’s request for relief or on any of the other motions pending before her, plaintiffs

                                  22   voluntarily dismissed the action on November 1, 2019. Dkt. No. 111. On November 4, 2019,

                                  23   Judge Koh denied Mr. Song’s request for relief from the sanctions order. Dkt. No. 112.

                                  24   Although Judge Koh denied the pending motions before her as moot in view of plaintiffs’

                                  25   voluntary dismissal, she noted that “Plaintiffs must still comply with Judge DeMarchi’s October

                                  26   11, 2019 Order Re Sanctions.” Dkt. No. 113.

                                  27

                                  28   1
                                           These motions to compel were filed as Dkt. Nos. 39, 65, and 68.
                                   1          On November 15, 2019, Mr. Drenberg filed a motion seeking (1) an order of contempt

                                   2   against Mr. Song’s counsel, and (2) additional sanctions with respect to Mr. Drenberg’s second set

                                   3   of document requests. Dkt. No. 117. Although Mr. Drenberg acknowledged that “there were not

                                   4   prior court orders specifically addressing Mr. Song’s responses to and production of documents in

                                   5   response to Mr. Drenberg’s second set of document requests,” he argued that the Court’s earlier

                                   6   orders concerning the first set of document requests “specifically spelled out the requirements that

                                   7   Mr. Song and his attorney needed to follow” and thus applied with equal force to any responses to

                                   8   the second set. Id. at 6. Mr. Drenberg contends that the responses Mr. Song provided to the

                                   9   second set of document requests were identical to Mr. Song’s responses to the first set of requests,

                                  10   which the Court already found deficient and in violation of its prior orders. Id. at 7. Therefore,

                                  11   Mr. Drenberg says, the Court should award sanctions as to the second set as well. Mr. Drenberg’s

                                  12   motion for sanctions concerning the second set of document requests is noticed for hearing on
Northern District of California
 United States District Court




                                  13   December 31, 2019.

                                  14          Before briefing on Mr. Drenberg’s motion for sanctions as to the second set of document

                                  15   requests closed, plaintiffs filed a notice of appeal to the Ninth Circuit of Judge Koh’s November 4,

                                  16   2019 orders. Dkt. No. 126 at 1. It is well settled that “[t]he filing of a notice of appeal is an event

                                  17   of jurisdictional significance—it confers jurisdiction on the court of appeals and divests the district

                                  18   court of its control over those aspects of the case involved in the appeal.” Griggs v. Provident

                                  19   Consumer Discount Co., 459 U.S. 56, 58 (1982). The Court therefore may take no further action

                                  20   with respect to its October 11, 2019 order awarding sanctions related to Mr. Drenberg’s first set of

                                  21   document requests. See Donovan v. Mazzola, 761 F. 2d 1411, 1414–15 (9th Cir. 1985) (on second

                                  22   appeal, reversing district court’s proceedings to determine final amount of fines to be imposed

                                  23   because first appeal divested district court of jurisdiction to quantify sanctions). Because Mr.

                                  24   Drenberg’s motion for sanctions as to the second set of document requests relies on the Court’s

                                  25   reasons for awarding sanctions as to the first set, the Court finds that this motion constitutes an

                                  26   “aspect of the case involved in the appeal” over which it now lacks jurisdiction. See Trulis v.

                                  27   Barton, 107 F.3d 685, 694–95 (9th Cir. 1995) (holding that after defendants appealed district

                                  28   court’s denial of their first motion for sanctions, district court did not have jurisdiction to consider
                                                                                          2
                                   1   defendants’ second motion for sanctions based on identical allegedly sanctionable conduct).

                                   2          However, the same cannot be said for the portion of Mr. Drenberg’s motion concerning

                                   3   contempt. Mr. Drenberg’s request that the Court hold Mr. Song’s counsel in contempt is not

                                   4   based on the Court’s earlier sanctions order, but rather relates to a different order requiring Mr.

                                   5   Song’s counsel to read Title V of the Federal Rules of Civil Procedure and Civil Local Rules 26-

                                   6   37, personally investigate the existence and location of documents responsive to each of Mr.

                                   7   Drenberg’s document requests, and file a declaration attesting that he has done so under penalty of

                                   8   perjury. Dkt. No. 117 at 3 (quoting Dkt. No. 84 at 12). Because the contempt issue is unrelated to

                                   9   the sanctions order on appeal, the Court retains jurisdiction over that portion of Mr. Drenberg’s

                                  10   motion and will consider only that portion.

                                  11          On December 9, 2019, plaintiffs submitted a late opposition to Mr. Drenberg’s motion,

                                  12   including a response to the contempt issue. Dkt. No. 134. Mr. Drenberg may file a reply brief
Northern District of California
 United States District Court




                                  13   concerning only the contempt issue by December 16, 2019. The December 31, 2019 hearing on

                                  14   Mr. Drenberg’s motion is hereby CONTINUED to January 7, 2019.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 11, 2019

                                  17

                                  18
                                                                                                     VIRGINIA K. DEMARCHI
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
